Rb ESO POSE ACO OU en EHS! Hie ti7/Fope! Page 1 of 2
Be

we me i Ap aba yl
Xeller/Anderié up

BUSINESS TRIAL LaMvens MEMO ENDORSED

July 27, 2021

 

By Electronic F; ding

The Hon. Lewis A. Kaplan
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street

New York, New York 10007

Re: Anthony Rapp and C.D. v. Kevin Spacey Fowler a/k/a Kevin Spacey
Southern District of New York, Case No. 1:20-cv-09526 {LAK)
Motion To Compel Further Responses To Interrogatories And For Other
Discovery-Related Relief

Dear Judge Kapian:

As Your Honor knows, we represent defendant Kevin Spacey Fowler. | write to raise two
related issues.

First, I write concerning a discovery dispute that recently arose between the parties, which
could not be resolved through the meet and confer process. Plaintiff Anthony Rapp failed to
provide timely responses to Interrogatories served on behalf of Mr. Fowler. When he finally did
respond, Mr. Rapp provided no substantive responses to all but one request, instead relying on his
belated and baseless objections.

Second, concurrently with these late responses, Mr. Rapp also provided supplemental
initial disclosures that identify eight (8) new potential witnesses. Mr. Fowler seeks leave to take
over ten (10) depositions in this case and for a brief second deposition of Mr. Rapp to ask him
about this recently-disclosed information.

I. The Court Should Compel Mr. Rapp To Provide Substantive Responses To The
Interrogatories

Background

Mr. Fowler served his First Set of Interrogatories to Mr. Rapp on April 26, 2021. See Ex.
1. The Interrogatories consist of five requests. Mr. Rapp’s responses were due thirty days later,
in late May 2021.

Rather than provide responses, Mr. Saghir e-mailed me on May 27, 2021 stating in part:

“We will need the courtesy of a two week extension to provide a response to your interrogatories.”
See Ex. 2. Those additional two weeks came and went without responses from Mr. Rapp. By not

Keller/Aadere LLP | 48300 van Karman Ave... Suite O30

 

249.476.8700 | Fex 949.476.0900

 
Case 1:20-cv-09586-LAK Document 76 Filed 07/29/21 Page 2 of 2

Memorandum Endorsement Rapp v Fowler, 20-cv-9586 ( LAK)

Defendant’s motion to compel plaintiff to answer all of his interrogatories, to expand
the number of depositions defendant may take to twenty, and to direct to appear for and testify at
an additional session of his deposition of up to two hours is granted in all respects. Plaintiff
forfeited any objections to the interrogatories by failing to tespond to them for many months. Even
if he had not done so, the objections are without merit. The additional depositions sought are
reasonable in the interests of an appropriate resolution of this case on its merits. And up to two
additional hours of deposition testimony by plaintiff in view of the nature of the case and the
plaintiff's recent discovery responses is reasonable and no real imposition on the plaintiff.

SO ORDERED.

Dated: July 29, 2021

  

 

Lewis A. Kaplar
United States District Judge

 
